Citation Nr: 1809251	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-37 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total left knee replacement prior to April 1, 2011, and to a rating in excess of 60 percent from January 1, 2012. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

3.  Entitlement to an initial compensable rating for left hip tendonitis prior to April 13, 2010, and to a rating in excess of 10 percent thereafter.  

4.  Entitlement to a compensable rating for bilateral pes planus with plantar fasciitis prior to April 13, 2010, and to a rating in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for residuals of left ankle sprain.

6.  Entitlement to service connection for sleep disturbance secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran failed to report for a scheduled hearing in January 2018.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his claim for increased ratings for his left knee, bilateral pes planus and left ankle disabilities in July 2006.  In a January 2018 "Appellant's Brief," the Veteran's representative reported that the Veteran's disabilities on appeal had each increased in severity since the VA provided the Veteran VA examinations for rating purposes.  Consequently, these claims must be remanded for VA examinations to determine the current severity of the Veteran's left knee, left hip, bilateral pes planus and left ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Veteran seeks service connection for a sleep disorder as secondary to his service-connected left knee disability.  An August 2013 VA treatment record notes that the Veteran reported sleep disturbance due to chronic pain.  A February 2009 VA treatment record indicates that the Veteran underwent a fee basis sleep study.  A May 2014 VA treatment record indicates that the Veteran underwent another fee basis sleep study (at Sun City Sleep Center).  Although the VA treatment records indicate that copies of the sleep studies had been scanned and could be accessed, neither is contained in the Veteran's claims file.  Copies of the sleep studies should be associated with the Veteran's claims folder.  The Veteran should also be provided a VA examination to determine if any sleep disorders are present, and if so, whether such are secondary to service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  When the above action has been accomplished, afford the Veteran appropriate VA examinations to determine the current nature and severity of his left knee, left hip, left ankle, and bilateral pes planus disabilities.  The claims file must be made available to and reviewed by the examiner(s).  All indicated studies, including range of motion studies in degrees, should be performed.

Range of motion studies should include in active and passive motion and in weight-bearing, and non-weight-bearing, for both the left and right knee, the left and right hip, and the left and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Obtain copies of the VA fee basis sleep studies described by the February 2009 and May 2014 VA treatment records.  If any identified records are not obtainable, the Veteran and his representative should be notified, the record clearly documented, and the Veteran afforded an opportunity to respond.

4.  When the prior paragraph has been completed to the extent possible, provide the Veteran an appropriate examination to determine the nature and etiology of any sleep disorders present.  The claims file must be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any sleep disorder is caused or aggravated by any of the Veteran's service-connected disabilities, including the pain from any of those disabilities.  If the Veteran does not report for the examination, the examiner should provide an opinion based on a review of the record.  Reasons and bases for all opinions should be provided.  

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




